The Vice-Chancellor said :
The bill in this cause was verified, according to its jurat, on the eighth day of January one thousand eight hundred and forty-two and probably filed about that time. It charges, generally, the commission of adulteries as committed between the time of the marriage and the year one thousand eight hundred and thirty-seven and the filing of the bill. The master has taken testimony of two specific acts of adultery committed by the defendant in the months of July and August one thousand eight hundred and forty-two, long after the time of filing the bill. This proof relates not to the allegations charged as facts in the bill and, of course, no decree can be had upon them.
The bill must be dismissed.